                   Case 17-13030-MFW              Doc 365       Filed 04/24/19        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


     In re                                                   Chapter 11

     LIFE SETTLEMENTS ABSOLUTE                               Case No. 17-13030 (MFW)
     RETURN I, LLC, et al.,1                                 (Jointly Administered)

                                  Debtors.                   Related D.I.: 265, 281, 311, 313, 355, 362


                             THIRD NOTICE OF ADJOURNED AUCTION

             PLEASE TAKE NOTICE that on April 17, 2019, in accordance with the Bid Procedures

Order entered on February 26, 2019 at D.I. 311,2 the above-captioned debtors (“Debtors”) held

an auction (the “Auction”) at the offices of Nelson Mullins Riley & Scarborough, LLP, 104

South Main Street, Suite 900, Greenville, SC 29601;

             PLEASE TAKE FURTHER NOTICE that on April 17, 2019, for the reasons set forth on

the record at the Auction, the Debtors adjourned the Auction until Monday, April 22, 2019 at

10:00 a.m. (prevailing Eastern Time) (the “Adjourned Auction”);

             PLEASE TAKE FURTHER NOTICE that on April 22, 2019, the Debtors held the

Adjourned Auction telephonically and, for the reasons set forth on the record at the Adjourned

Auction, the Debtors further adjourned the Auction until Tuesday, April 23, 2019 at 3:00 p.m.

(prevailing Eastern Time) (the “Further Adjourned Auction”);

             PLEASE TAKE FURTHER NOTICE that on April 23, 2019, the Debtors held the

Further Adjourned Auction telephonically and, for the reasons set forth on the record at the

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS Holdings, LLC (5731). The
mailing address for the Debtors, solely for purposes of notices and communications, is: 6650 Rivers Avenue, Suite
105 #81921, North Charleston, SC 29406-4829, with copies to Nelson Mullins Riley & Scarborough LLP, c/o Shane
G. Ramsey, 150 Fourth Avenue North, Suite 1100, Nashville, TN 37219 and Bayard, P.A., c/o Evan T. Miller, 600
N. King Street, Suite 400, Wilmington, DE 19801.
2
    The Debtors noticed the Auction (as defined below) at D.I. 313 (the “Original Notice”).



{BAY:03491334v2}
                   Case 17-13030-MFW     Doc 365       Filed 04/24/19    Page 2 of 2



Further Adjourned Auction, the Debtors adjourned the Auction until Thursday, April 25, 2019

at 3:00 p.m. (prevailing Eastern Time) (the “Third Adjourned Auction”);

         PLEASE TAKE FURTHER NOTICE that the Third Adjourned Auction will be held

telephonically, and all parties wishing to attend may do so by dialing +1–866–899–4679, Access

Code 127165949#;

         PLEASE TAKE FURTHER NOTICE that except where such terms conflict with the

foregoing or the Debtors’ statements made on the record at the Auction, all other dates,

deadlines, and instructions in the Original Notice remain in effect, as attached here as Exhibit A.

Dated: April 24, 2019                                BAYARD, P.A.
       Wilmington, Delaware
                                                     /s/ Evan T. Miller
                                                     Evan T. Miller (No. 5364)
                                                     Sophie Macon (No. 6562)
                                                     600 N. King Street, Suite 400
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 655-5000
                                                     Facsimile: (302) 658-6395
                                                     E-mail: emiller@bayardlaw.com
                                                              smacon@bayardlaw.com

                                                     - and -

B. Keith Poston (admitted pro hac vice)              Shane G. Ramsey (admitted pro hac vice)
NELSON, MULLINS, RILEY &                             John T. Baxter (admitted pro hac vice)
SCARBOROUGH LLP                                      NELSON, MULLINS, RILEY &
1320 Main Street                                     SCARBOROUGH LLP
Columbia, SC 29201                                   150 Fourth Avenue, North, Suite 1100
Phone: (803) 255-9518                                Nashville, TN 37219
Facsimile: (803) 255-9038                            Phone: (615) 664-5355
E-Mail: keith.poston@nelsonmullins.com               Facsimile: (615) 664-5399
                                                     E-Mail: shane.ramsey@nelsonmullins.com
                                                              john.baxter@nelsonmullins.com

                                                     Counsel to the Debtors and Debtors in
                                                     Possession




{BAY:03491334v2}                                 2
